DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1, 3, 7-8, 12-13, and 20 are pending and under examination.
Claims 2, 4-6, 9-11, and 14-19 have been canceled.

Response to Amendment
Based on the amended claims and remarks received on 11/27/2019, the previous prior art rejection based on Hansen 664’ has been withdrawn and a new prior art rejection set forth (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2008/0072664; already of record – hereinafter “Hansen 664’”), in view of Takahashi et al. (US 2005/0112025 – hereinafter “Takahashi”), and further in view of Hansen et al. (US 2018/0284146; already of record - hereinafter “Hansen 146’”).

Regarding claim 1, Hansen 664’ discloses a dispensing system (Hansen 664’; fig. 1, #1, [0041]) comprising: 
an automatic dispensing machine configured to perform dispensing operations (Hansen 664’; figs. 1, 8, & 9, #100, [0043-0045, 0070]); and 
at least one controller configured to acquire measured data of concentration of a matter included in content of containers from a measuring instrument configured to measure properties of the content, acquire a target amount of matter included in the content (Hansen 664’ discloses a control device 300 in communication with a measuring instrument 200 [0048], the sensor 200 being configured to measure a concentration of particles suspended in a sample container 10; figs. 8 & 9, Step 805, [0046, 0070, 0074].  The apparatus comprised of a plurality of containers 10 in a rack 50 [0047], which are measured sequentially; fig. 8, Step 815, [0080]), 
calculate a dispensing amount of the content such that the matter extracted from each of the containers is equal to the target amount of matter, based on the measured data and the target amount of matter (Hansen 664’ discloses calculating an amount of diluent to be added to each sample container 10 and/or an amount of sample to be removed from each sample container 10 to achieve a target turbidity based on the measured turbidity; figs. 8 & 9, Step 806, [0049, 0070, 0075]), and 
control the automatic dispensing machine to perform a first dispensing operation that dispenses the content from the containers into other containers based on the dispensing amount (Hansen 664’ discloses adding the determined amount of diluent to each sample container 10 and/or removing the determined amount of sample from each sample container 10 to achieve a sample having the selected concentration of particles, and transferring a portion of the sample to an associated testing container 20; fig. 8, Step 807, Step 813, [0044, 0051, 0070, 0076, 0078]), 
wherein the other containers include a first container into which a single-amount of the dispensing amount of the content is dispensed (Hansen 664’ discloses dispensing the determined amount of sample from each of the sample containers 10 into a first container 20; fig. 8, Step 813, [0078]) and 
wherein the automatic dispensing machine comprises a pipette (Hansen ‘664 teaches the fluidics system 100 comprises one or more fluidics heads 425, 435 and/or automated pipettor; [0044-0045, 0050-0051, 0065]).
Hansen 664’ does not disclose a second container into which an N-fold amount of the dispensing amount of the content is dispensed, control the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the 3Attorney Docket No.: YSK-P0283Patentcontainers into the first container and dispenses the N-fold amount of the dispensing amount of the content from the containers into the second container, and wherein the at least one controller is configured to control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of a total amount of the second container from the second container into which the N-fold amount of the dispensing amount of the content has been dispensed by the first dispensing operation into the first container into which the single-amount of the dispensing amount of the content has been dispensed by the first dispensing operation.
However, Takahashi teaches the analogous art of an automated dispensing machine configured to perform dispensing operations (Takahashi; [0010]) comprising a pipette (Takahashi; fig. 1, #5, [0021]), at least one controller (Takahashi; fig. 3, #41, [0036]), containers comprising content (Takahashi; fig. 1, #18, #19, [0023, 0025]), and other containers (Takahashi; fig. 1, cells a-f, [0023, 0025]), wherein the controller is configured to control the automated dispensing machine to perform a first dispensing operation that dispenses the content from the containers into other containers based on a dispensing amount, wherein the other containers include a first container into which a single-amount of the dispensing amount of the content is dispensed and a second container into which an N-fold amount of the dispensing amount of the content is dispensed, and the at least one controller is configured to control the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the containers into the first container, and dispense the N-fold amount of the dispensing amount of the content from the containers into the second container (Takahashi teaches dispensing 5 microliters of sample 1 from cup 18 into a first container (cell a), and 40 microliters of sample 1 from cup 18 into a second container (cell d); fig. 2, [0023].  Takahashi also teaches dispensing 5 microliters of sample 2 from cup 19 into a first container (cell f), and dispensing 20 microliters of sample 2 from cup 19 into a second container (cell e); fig. 2, [0025].  Accordingly, the second container (cell e) of sample 2 has a 4-fold amount of sample with respect to the first container (cell f) and the second container (cell d) of sample 1 has an 8-fold amount of sample with respect to the first container (cell a)) and control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of the total amount of the second container from the second container into which the N-fold amount of the dispensing amount of the content has been dispensed by the first dispensing operation into the first container into which the single-amount of the dispensing amount of the content has been dispensed by the first dispensing operation (Takahashi teaches the N-fold containers are used as stock samples; [0010] and if the sample analysis requires a concentration comparable to the stock sample, the N-fold containers can be re-dispensing to reduce the number of reaction cells used; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic dispensing machine of Hansen 664’ to further include a second container into which an N-fold amount of the dispensing amount of the content is dispensed, and to modify the at least one controller to be configured to control the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the 3Attorney Docket No.: YSK-P0283Patentcontainers into the first container and dispenses the N-fold amount of the dispensing amount of the content from the containers into the second container, and control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of a total amount of the second container from the second container into which the N-fold amount of the dispensing amount of the content has been dispensed by the first dispensing operation into the first container into which the single-amount of the dispensing amount of the content has been dispensed by the first dispensing operation, as taught by Takahashi, because Takahashi teaches the automatic dispensing machine configured to perform the first dispensing operation and the second dispensing operation into the other containers reduces the amount of sample and containers wasted during analysis of the samples; [0028].  One of ordinary skill in the art would have expected this modification would have been performed with a reasonable expectation of success since Hansen 664’ and Takahashi both teach an automated dispensing machine configured to perform dispensing operations based on a dispensing amount.
Modified Hansen 664’ does not teach wherein the at least one controller is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, when the minimum value is less than or equal to the dispensing amount, and when the minimum value is larger than the dispensing amount.
However, Hansen ‘146 teaches the analogous art of a dispensing system (Hansen ‘146; fig. 2, #1000, [0146]) comprising an automatic dispensing machine comprising a pipette (Hansen 146’; fig. 2, #40, #46, [0215, 0253]) and at least one controller (Hansen ‘146; fig. 3, [0024-0028, 0176]) wherein the at least one controller is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, and when minimum value is larger than the first dispensing amount (Hansen ‘146 teaches a pipette 46 that is uses a 50 µl pipette and 1 ml pipettes, wherein the 50 µl pipettes are used for colony pickup from tube 82 and the 1 ml pipette is used to inoculate the container for antibiotic susceptibility testing AST; [0253].  In the case where the dispensing operation includes colony pickup, the controller determines a capacity range of less than or equal to 50 µl should be used and in the case of inoculation of the container for testing AST, the controller determines a capacity range of 1 ml should be used.  Therefore the controller determines a capacity range in which absorption is less than or equal to the dispensing amount based on a first case in which 50 µl pipettes are used for colony pickup and a second case where 1 ml pipettes are used for preparing the at least one container for testing AST).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one controller configured to control the automatic dispensing machine to perform the dispensing operations that dispenses the content separately into other containers of modified Hanson to further include the configuration that determines whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the first dispensing amount and perform the dispensing operation depending on one case in which the minimum value is less than or equal to the first dispensing amount or another case in which the minimum value is larger than the first dispensing amount, as taught by Hanson ‘146, because Hanson ‘146 teaches that the controller configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the first dispensing amount and performs the dispensing operation depending on one case in which the minimum value is less than or equal to the first dispensing amount or another case in which the minimum value is larger than the first dispensing amount is a configuration that provides the additional benefit of allowing the automatic dispensing machine to perform two distinct tasks such as a first task of colony pickup from a tube and a second task of inoculation of the tube for AST testing; [0253].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Henson ‘664 and Henson ‘146 both teach a dispensing system (Hansen ‘146; fig. 2, #1000, [0146]) comprising an automatic dispensing machine comprising a pipette (Hansen 146’; fig. 2, #40, #46, [0215, 0253]) and a controller (Hansen ‘146; fig. 3, [0024-0028, 0176]).

Regarding claim 3, modified Hansen 664’ teaches the dispensing system according to claim 1 above, 
wherein the at least one controller is configured to acquire a target concentration of the matter of the content, calculate a diluent dispensing amount of diluent into the containers such that the content reaches the target concentration, based on the measured data and the target concentration, and control the automatic dispensing machine to perform a third dispensing operation that dispenses the diluent dispensing amount of the diluent into the containers (Hansen 664’ teaches the control 300 is configured to calculate an amount of diluent that should be added to the sample container 10 and/or an amount of the preliminary sample to be removed from the sample container 10 to an associated testing container 20 in order to prepare a sample having a selected turbidity based on the relationship of measured turbidity [0044, 0049].  Specifically, Hansen 664’ teaches a method for determining an overall dilution scheme that includes removing a target amount of sample from the sample container 10 prior to adding diluent to avoid any overflow from the sample container 10 using the control device in communication with the sensor device 200; fig. 8, #806, #806, [0070, 0075-0076] wherein the diluent method is performed in order to achieve a target level of dilution corresponding to a selected concentration of particles in the sample; [0076]).  

Regarding claim 20, Hansen 664’ teaches a dispensing method for controlling an automatic dispensing machine to perform dispensing operations (Hansen 664’; fig. 8 [0070]), comprising: 
acquiring measured data of concentration of a matter included in content of containers from a measuring instrument configured to measure the properties of the content (Hansen 664’ discloses a control device 300 in communication with a measuring instrument 200 [0048], the sensor 200 being configured to measure a concentration of particles suspended in a sample container 10; figs. 8 & 9, Step 805, [0046, 0070, 0074].  The apparatus comprised of a plurality of containers 10 in a rack 50 [0047], which are measured sequentially; fig. 8, Step 815, [0080]); 
acquiring a target amount of matter included in the content (Hansen 664’ discloses calculating an amount of diluent to be added to each sample container 10 and/or an amount of sample to be removed from each sample container 10 to achieve a target turbidity based on the measured turbidity; figs. 8 & 9 , Step 806, [0049, 0070, 0075]); 
calculating a dispensing amount of the content such that the matter extracted from each of the containers is equal to the target amount of matter, based on the measured data and the target amount of matter (Hansen 664’ discloses calculating an amount of diluent to be added to each sample container 10 and/or an amount of sample to be removed from each sample container 10 to achieve a target turbidity based on the measured turbidity; figs. 8 & 9 , Step 806, [0049, 0070, 0075]), and 
controlling the automatic dispensing machine to perform a first dispensing operation that dispenses the content from the containers into other containers based on the dispensing amount (Hansen 664’ discloses adding the determined amount of diluent to each sample container 10 and/or removing the determined amount of sample from each sample container 10 to an associated testing container 20; fig. 8, Step 807, Step 813, [0044, 0051, 0070, 0076, 0078]),6Attorney Docket No.: YSK-P0283Patent 
wherein the other containers include a first container into which a single-amount of the dispensing amount of the content is dispensed (Hansen 664’ discloses dispensing the determined amount of sample from each of the sample containers 10 into a first container 20; fig. 8, Step 813, [0078]), 
wherein the automatic dispensing machine comprises a pipette (Hansen ‘664 teaches the fluidics system 100 comprises one or more fluidics heads 425, 435 and/or automated pipettor; [0044-0045, 0050-0051, 0065]).
Hansen 664’ does not disclose a second container into which an N-fold amount of the dispensing amount of the content is dispensed, wherein the dispensing method further comprises controlling the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the 3Attorney Docket No.: YSK-P0283Patentcontainers into the first container and dispenses the N-fold amount of the dispensing amount of the content from the containers into the second container, and control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of a total amount of the second container from the second container into which the N-fold amount of the dispensing amount of the content has been dispensed by the first dispensing operation into the first container into which the single-amount of the dispensing amount of the content has been dispensed by the first dispensing operation.
However, Takahashi teaches the analogous art of a dispensing method for controlling an automatic dispensing machine to perform dispensing operations (Takahashi; [0010]) comprising a pipette (Takahashi; fig. 1, #5, [0021]), at least one controller (Takahashi; fig. 3, #41, [0036]), containers comprising content (Takahashi; fig. 1, #18, #19, [0023, 0025]), and other containers (Takahashi; fig. 1, cells a-f, [0023, 0025]), wherein the controller is configured to control the automated dispensing machine to perform a first dispensing operation that dispenses the content from the containers into other containers based on a dispensing amount, wherein the other containers include a first container into which a single-amount of the dispensing amount of the content is dispensed and a second container into which an N-fold amount of the dispensing amount of the content is dispensed, the method further comprises controlling the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the container into the first container and dispenses the N-fold amount of the dispensing amount of the content from the containers into the second container (Takahashi teaches dispensing 5 microliters of sample 1 from cup 18 into a first container (cell a), and 40 microliters of sample 1 from cup 18 into a second container (cell d); fig. 2, [0023].  Takahashi also teaches dispensing 5 microliters of sample 2 from cup 19 into a first container (cell f), and dispensing 20 microliters of sample 2 from cup 19 into a second container (cell e); fig. 2, [0025].  Accordingly, the second container (cell e) of sample 2 has a 4-fold amount of sample with respect to the first container (cell f) and the second container (cell d) of sample 1 has an 8-fold amount of sample with respect to the first container (cell a)), and controlling the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of the total amount of the second container from the second container into which the N-fold amount of the dispensing amount of the content has been dispensed by the first dispensing operation into the first container into which the single-amount of the dispensing amount of the content has been dispensed by the first dispensing operation (Takahashi teaches the N-fold containers are used as stock samples; [0010] and if the sample analysis requires a concentration comparable to the stock sample, the N-fold containers can be re-dispensing to reduce the number of reaction cells used; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the an automatic dispensing machine of Hansen 664’ to further include a second container into which an N-fold amount of the dispensing amount of the content is dispensed, and to modify the dispensing method for controlling an automatic dispensing machine to control the automatic dispensing machine to perform the first dispensing operation that dispenses the single-amount of the dispensing amount of the content from the 3Attorney Docket No.: YSK-P0283Patentcontainers into the first container and dispenses the N-fold amount of the dispensing amount of the content from the containers into the second container, and control the automatic dispensing machine to perform a second dispensing operation that dispenses the content as much as 1/N of a total amount of the second container from the second container into which the N-fold amount of the dispensing amount of the content has been dispensed by the first dispensing operation into the first container into which the single-amount of the dispensing amount of the content has been dispensed by the first dispensing operation, as taught by Takahashi, because Takahashi teaches the automatic dispensing machine configured to perform the first dispensing operation and the second dispensing operation into the other containers reduces the amount of sample and containers wasted during analysis of the samples; [0028].  One of ordinary skill in the art would have expected this modification would have been performed with a reasonable expectation of success since Hansen 664’ and Takahashi both teach an automated dispensing machine configured to perform dispensing operations based on a dispensing amount.
Modified Hansen 664’ does not teach determining whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, when the minimum value is less than or equal to the dispensing amount and when the minimum value is larger than the dispensing amount, 
However, Hansen ‘146 teaches the analogous art of an automatic dispensing machine to perform dispensing operations (Hansen ‘146; fig. 2, #1000, [0146]) comprising a pipette (Hansen 146’; fig. 2, #40, #46, [0215, 0253]) and at least one controller (Hansen ‘146; fig. 3, [0024-0028, 0176]) wherein the at least one controller is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, and when minimum value is larger than the first dispensing amount (Hansen ‘146 teaches a pipette 46 that is uses a 50 µl pipette and 1 ml pipettes, wherein the 50 µl pipettes are used for colony pickup from tube 82 and the 1 ml pipette is used to inoculate the container for antibiotic susceptibility testing AST; [0253].  In the case where the dispensing operation includes colony pickup, the controller determines a capacity range of less than or equal to 50 µl should be used and in the case of inoculation of the container for testing AST, the controller determines a capacity range of 1 ml should be used.  Therefore the controller determines a capacity range in which absorption is less than or equal to the dispensing amount based on a first case in which 50 µl pipettes are used for colony pickup and a second case where 1 ml pipettes are used for preparing the at least one container for testing AST).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for controlling an automatic dispensing machine to perform dispensing operations that dispenses the content separately into other containers of modified Hanson 664’ to further include the configuration that determines whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the first dispensing amount and perform the dispensing operation depending on one case in which the minimum value is less than or equal to the first dispensing amount or another case in which the minimum value is larger than the first dispensing amount, as taught by Hanson ‘146, because Hanson ‘146 teaches that the controller configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the first dispensing amount and performs the dispensing operation depending on one case in which the minimum value is less than or equal to the first dispensing amount or another case in which the minimum value is larger than the first dispensing amount is a configuration that provides the additional benefit of allowing the automatic dispensing machine to perform two distinct tasks such as a first task of colony pickup from a tube and a second task of inoculation of the tube for AST testing; [0253].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Henson ‘664 and Henson ‘146 both teach an automatic dispensing machine to perform dispensing operations (Hansen ‘146; fig. 2, #1000, [0146]) comprising a pipette (Hansen 146’; fig. 2, #40, #46, [0215, 0253]) and a controller (Hansen ‘146; fig. 3, [0024-0028, 0176]).

Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen 664’, in view of Takahashi, view of Hansen 146’, and further in view of Ingenhoven et al. (US 2004/0050866; already of record - hereinafter “Ingenhoven”).

Regarding claims 7 and 12, modified Hansen 664’ teaches the dispensing system according to claims 1 and 3 above. 4Attorney Docket No.: YSK-P0283Patent
Modified Hansen 664’ does not teach the containers comprise a plurality of wells of a microplate.  
However, Ingenhoven teaches the analogous art of an automatic dispensing machine (Ingenhoven; fig. 1, #1, [0028]) and containers wherein the container comprise a plurality of wells of a microplate (Ingenhove; [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the containers of modified Hansen 664’ with the containers comprising a plurality of wells of a microplate, as taught by Ingenhoven, because Ingenhoven teaches the sample volume required to fill high-density microplates may be reduced as well as the time consumed during dispensing and/or transferring samples; [0061]). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Hansen 664’ and Ingenhoven both teach an automatic dispensing machine that dispenses liquid into containers.

Regarding claims 8 and 13, modified Hansen 664’ teaches the dispensing system according to claims 7 and 12 above, 
wherein the at least one controller is configured to store an execution result of the dispensing operations for each of the plurality of wells (The modification of the containers to comprise a plurality of wells of a microplate has previously been discussed in claims 7 and 12 above.  Hansen 664’ further teaches the controller device 300 comprises a storage device for storing selected turbidity levels, standards or calibration turbidity levels, and/or selected volumes; [0048], and is configured to store the concentration of the preliminary sample in the controller device; [0073]).  

Response to Arguments
Applicants arguments filed on 05/11/2022 have been fully considered.

Applicants argue on pages 7-14 of their remarks that the Office Action fails to establish a prima facie case of obviousness for amended independent claims 1 & 20.  Specifically, applicants argue one page 12 of their remarks that the first target vessel (3) of Klingelhoefer is not “the first container into which the single-amount of the dispensing amount of the content has been dispensed by the first dispensing operation”.  The examiner agrees with applicant(s) arguments and notes that the arguments are directed towards the amended claim language which do not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the previous prior art rejection and set forth a new prior art rejection which the examiner contends teaches the amended limitations of claims 1 and 20.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798